Citation Nr: 0515439	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to January 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which, in pertinent 
part denied service connection for emphysema and other 
respiratory disorders.  The veteran's claim is in the 
jurisdiction of the Jackson, Mississippi, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his April 2005 hearing, the veteran testified with 
regard to recent private medical treatment and private 
medical opinions, the records of which are not on file.  
Specifically, the veteran asserted that his primary treating 
physician, Dr. BE, had stated that exposure to high altitude 
and freezing conditions during service most likely harmed the 
his lung tissue causing the alveoli and/or bronchioles to 
collapse.  The veteran also referred to treatment from a Dr. 
W, treatment by Dr. AR at the Biloxi Regional Hospital or the 
Garden Park Hospital in Gulfport, Louisiana, and treatment at 
the breathing rehabilitation clinic, also in Gulfport.  He 
further noted that Dr. EM prescribed him inhalers.  Attempts 
should be made to obtain all pertinent records that remain 
outstanding.  

The VA examination, in October 2002, was performed without 
review of the veteran's medical records.  At that time, the 
VA examiner gave the following medical opinion:  "The 
veteran's current lung condition and shortness of breath are 
caused from a combination of chronic obstructive pulmonary 
disease and chronic congestive heart failure and most 
unlikely, this is due to his past bronchitis or his flying 
experience in unheated and non-pressurized planes."  Since 
the examiner did not have all of the pertinent medical 
records available for review in conjunction with the October 
2002 examination, and since the above opinion, without 
explanation, lacks clarity, a new examination is indicated.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for respiratory 
problems since 2001.  The RO should 
assist in obtaining complete copies of 
all pertinent outstanding treatment 
records (those not already in the claims 
folder) from all identified sources.  
Specifically noted in this regard are 
records of treatment and/or opinions from 
Dr. BE (the veteran's treating 
physician); Dr. W; Dr. AR of the Biloxi 
Regional Hospital or the Garden Park 
Hospital in Gulfport, Louisiana; Dr. EM; 
and the breathing rehabilitation clinic, 
also in Gulfport.  

2.  After any additional records obtained 
are added to the claims file, the RO 
should make arrangements for the veteran 
to be afforded a VA examination by a 
specialist in respiratory disorders to 
determine the nature and etiology of any 
current respiratory disorder.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should specifically indicate 
whether it is at least as likely as not 
that any respiratory disorder diagnosed 
is related to the veteran's period of 
service.  The examiner should fully 
explain the rationale for any opinion 
given.

3.  The RO should then readjudicate the 
claim.  If the claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



